Case 19-03618-dd   Doc 27   Filed 08/08/19 Entered 08/08/19 10:01:14   Desc Main
                            Document      Page 1 of 9
Case 19-03618-dd   Doc 27   Filed 08/08/19 Entered 08/08/19 10:01:14   Desc Main
                            Document      Page 2 of 9
Case 19-03618-dd   Doc 27   Filed 08/08/19 Entered 08/08/19 10:01:14   Desc Main
                            Document      Page 3 of 9
Case 19-03618-dd   Doc 27   Filed 08/08/19 Entered 08/08/19 10:01:14   Desc Main
                            Document      Page 4 of 9
Case 19-03618-dd   Doc 27   Filed 08/08/19 Entered 08/08/19 10:01:14   Desc Main
                            Document      Page 5 of 9
Case 19-03618-dd   Doc 27   Filed 08/08/19 Entered 08/08/19 10:01:14   Desc Main
                            Document      Page 6 of 9
Case 19-03618-dd   Doc 27   Filed 08/08/19 Entered 08/08/19 10:01:14   Desc Main
                            Document      Page 7 of 9
Case 19-03618-dd   Doc 27   Filed 08/08/19 Entered 08/08/19 10:01:14   Desc Main
                            Document      Page 8 of 9
Case 19-03618-dd   Doc 27   Filed 08/08/19 Entered 08/08/19 10:01:14   Desc Main
                            Document      Page 9 of 9
